DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 April 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 28, recites “the electronic device of claim 26, wherein the interlayer film is a p-type doped semiconductor.” The specification does not describe the device layer and the interlayer film having the same conductivity. The specification on pp. 5-8 describes the device layer 102 and the interlayer film 103 on a portion of the device layer having opposite conductivities. 
Regarding claim 29, recites “the electronic device of claim 26, wherein the device layer is an n-type doped semiconductor”. The specification does not describe the device layer as a p-type doped layer and an n-type doped semiconductor layer. The specification on pp. 5-8 describes the device layer 102 as either a p-type, n-type or an intrinsic layer. It is known in the semiconductor art, that a p-type channel layer includes n-type source/drain regions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa US 2011/0057270.

    PNG
    media_image1.png
    292
    434
    media_image1.png
    Greyscale

Nishikawa, US 2011/0057270

Regarding claim 26, Nishikawa Fig. 8AG discloses an electronic device comprising: 
a gate electrode 21 above a device layer 12 the device layer above a substrate 11, wherein the device layer is a P-type device layer [0038]; 
55/57/59 on a portion of the device layer 12 wherein the interlayer film is not vertically beneath the gate electrode 22; 
a contact layer 64 on the interlayer film 55/57/59 [0073].  
The intended-outcome, functional language recitation of the interlayer film having a broken bandgap alignment to the device layer to reduce a contact resistance of the contact layer to the device layer, wherein a valence band energy of the interlayer film is higher than a conduction band energy of the device layer at an interface between the interlayer film and the device layer has been determined to make the claims have a scope not distinguishing over the Nishikawa structure because the structure is the same as the claimed structure and therefore is capable of performing in the manner recited and capable of yielding the intended-outcome recitations. See, for example, MPEP 2114.
Regarding claim 27, Nishikawa teaches the electronic device of claim 26. Nishikawa further teaches a contact layer 64 and an interlayer film 55/57/59. Nishikawa does not teach wherein the contact layer 64 pins to the valence band of the interlayer film 55/57/59.  However, the contact layer pins to the valence band of the interlayer film is considered an intended-outcome, functional language recitation and has been determined to make the claims have a scope not distinguishing over the Nishikawa structure because the structure is the same as the claimed structure and therefore is capable of performing in the manner recited and capable of yielding the intended-outcome recitations. See, for example, MPEP 2114.
Regarding claim 28, Nishikawa teaches the electronic device of claim 26, wherein an interlayer film 45/47/49 is a p-type doped semiconductor [0055]-[0057].  
claim 29, Nishikawa teaches the electronic device of claim 26, wherein a device layer 13 is an n-type doped semiconductor [0038].  
Regarding claim 30, Nishikawa teaches the electronic device of claim 26. wherein the interlayer film 55/57/59 comprises carbon [0064]-[0066].  
Regarding claim 31, Nishikawa teaches the electronic device of claim 26, wherein the contact layer 64 is a metal layer [0067].  
Regarding claim 32, Nishikawa teaches the electronic device of claim 26, further comprising a gate dielectric layer 15 on a channel portion, e.g. region between the source and the drain, of the device layer 12; and the gate electrode 21 on the gate dielectric layer 15, wherein the interlayer film is deposited on a source/drain region 35 of the device layer 12.  

Allowable Subject Matter
Claims 46-50 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter: The prior art of record neither anticipates nor renders obvious the combination of limitations including a P-type interlayer film on the N-type source region and on the N-type drain region, the P-type interlayer film comprising silicon, germanium and carbon.  Claims 47-50 further limit the allowable subject matter of claim 46 and are therefore allowable. 
Kim et al. US 2010/0123198 (Fig. 1F) is cited here as analogous art and teaches a gate electrode 20B, device layer e.g. p-well comprising germanium and n-type source/drain regions 32b, interlayer film 40PB on the n-type source/drain regions comprising silicon and germanium; and a contact layer 80B on the interlayer film 40PB. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801.  The examiner can normally be reached on M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898